Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151998(65)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  In re Estate of CLIFFMAN                                                                                 Joan L. Larsen,
  _________________________________________                                                                          Justices


  PHILLIP CARTER, ELMER CARTER, DAVID
  CARTER, and DOUG CARTER,
            Appellants,
                                                                   SC: 151998
  v                                                                COA: 321174
                                                                   Allegan Probate Ct:
                                                                      13-058358-DE
  RICHARD D. PERSINGER, Personal
  Representative of the Estate of GORDON JOHN
  CLIFFMAN, BETTY WOODWYK, and
  VIRGINIA WILSON,
               Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of appellants to file a second
  supplemental authority is GRANTED. The second supplemental authority submitted on
  August 1, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 12, 2016
                                                                              Clerk